DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-10, 12-14, 16-18 and 20-24 have been presented for examination.
Claims 2, 7, 11, 15, and 19 have been canceled.
Claims 1, 3-6, 8-10, 12-14, 16-18 and 20-24 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 07/06/2022 have been fully considered. The objection to the claims is withdrawn in view of the amendments.
Regarding the double patenting rejection, Applicant states a reply will be held in abeyance until allowable subject matter is identified. The double patenting rejection is maintained.
Applicant’s arguments/amendments regarding the rejection under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues on pg. 13 paragraph 1 that “the present claims, in their amended form, do not relate to practically being performed in the human mind” and on pg. 16 last paragraph that the claims as amended are not directed to non-statutory subject matter. Examiner respectfully disagrees and asserts that amended claims direct to an abstract idea without significantly more for the reasons provided in the updated subject matter eligibility analysis below.
Applicant asserts on pg. 15 paragraph 1 that the Examiner appear to be improperly dismissing any element of the claims that could be performed by software and asserts that the claimed invention represents a technological improvement toe multiphase flow visualization inside a fracture and therefore the claim elements are integrated into a practical application. Examiner respectfully disagrees and asserts that every element of the claim was identified as either reciting the abstract idea or as an additional element that is insufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea. In addition, claim 1 does not recite any software or hardware elements. Even if it did, performing the claim elements in software on a generic computer does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea (See MPEP 2106.04(d) and 2106.05(f)) as shown in the analysis for claim 10. The improved multiphase flow visualization inside a fracture is an improvement of the abstract idea itself and not an improvement to any technology or technical field. The judicial exception alone cannot provide the improvement (See MPEP 2106.05(a)). The additional elements are insufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, therefore, the claim directs to an abstract idea without significantly more. 
Applicant further argues on pg. 16 paragraph 2 that the claims include additional elements, that as a whole, amount to, and are limited to electronic devices with several structural limitations and satisfy statutory subject matter requirements under 35 U.S.C 101. Examiner respectfully disagrees and asserts that the additional elements do not amount to significantly more than the abstract idea and the claims as a whole direct to an abstract idea without significantly more as shown in the subject matter eligibility analysis.
Regarding dependent claims, Applicant assert that are patentable at least for depending from their respective independent claims. Examiner respectfully disagrees at least for the reasons above.
The rejection under 35 U.S.C. 101 is maintained.

Applicant’s arguments/amendments regarding the rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. Applicant argues that the references do not teach the claimed invention as presently amended. Examiner respectfully disagrees and notes that the rejection has been updated to show how the references teach the amended limitations. 
The rejection under 35 U.S.C. 103 is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-10, 12-14, 16-18 and 20-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9367653 in view of Madasu et al. (US 20150066455 A1), hereinafter Madasu, and Shiozawa et al. ("Comparison of pseudo-3D and fully-3D simulations of proppant transport in hydraulic fractures, including gravitational settling, formation of proppant banks, tip-screen out, and fracture closure." SPE hydraulic fracturing technology conference. OnePetro, 2016.). Examiner notes that Madasu is the US PGPUB of US patent 9367653. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the corresponding claims in US 9367653.


Instant Application 16/344335
US 9367653
Claim 1: A method, comprising:
performing a wellbore operation 
Claim 1: A proppant transport flow modeling method comprising:
controlling an injection treatment in the well system by controlling a fluid parameter or a fracture treatment plan based on the simulating the one-dimensional proppant transport flow model


Then generating a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant;
generating a one-dimensional proppant transport flow model representing flow of a proppant-fluid mixture in a subterranean region, the one-dimensional proppant transport flow model comprising a proppant momentum conservation model that balances axial proppant momentum in an axial flow direction of the proppant fluid mixture against dynamic changes in transverse proppant momentum, the proppant momentum conservation model including a variable representing changes of a momentum of a proppant when the proppant settles into a bed of settled proppant and when the proppant becomes re-suspended from the bed of settled proppant into the proppant-fluid mixture;
wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant and velocities
generating a one-dimensional proppant transport flow model representing flow of a proppant-fluid mixture in a subterranean region, the one-dimensional proppant transport flow model comprising a proppant momentum conservation model that balances axial proppant momentum in an axial flow direction of the proppant fluid mixture against dynamic changes in transverse proppant momentum, the proppant momentum conservation model including a variable representing changes of a momentum of a proppant when the proppant settles into a bed of settled proppant and when the proppant becomes re-suspended from the bed of settled proppant into the proppant-fluid mixture
simulating a combination of a formation and evolution of the bed of settled proppant in a flow path, a multiphase flow of fluid above the bed of settled proppant, a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, and a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant to obtain a simulation result for a fluid-proppant combination
simulating, by operation of a data processing apparatus, proppant transport in a well system fluid in a well system based on the one-dimensional proppant transport flow model including the proppant momentum conservation model;
Adjusted during or prior to the wellbore operation
controlling an injection treatment in the well system by controlling a fluid parameter or a fracture treatment plan
Claim 3: wherein the wellbore operation comprises hydraulic fracturing of a subterranean formation,
Claim 1: controlling an injection treatment in the well system by controlling a fluid parameter or a fracture treatment plan
simulating the behavior of the bed of settled proppant in the proppant fluid mixture flowing in the fracture network
simulating, by operation of a data processing apparatus, proppant transport in a well system fluid in a well system based on the one-dimensional proppant transport flow model including the proppant momentum conservation model
Claim 4: The method of claim 1, wherein the flow path includes at least a portion of a wellbore penetrating a subterranean formation and simulating the behavior of the bed of settled proppant comprises: simulating the behavior of the bed of settled proppant in the proppant fluid mixture flowing in the portion of the wellbore.
Claim 1: simulating, by operation of a data processing apparatus, proppant transport in a well system fluid in a well system based on the one-dimensional proppant transport flow model including the proppant momentum conservation model
Claim 6: The method of claim 1, wherein the one-dimensional proppant transport flow model represents flow of the proppant-fluid mixture in at least one of a wellbore or a fracture in a subterranean rock formation.
Claim 5: The method of claim 1, further comprising: providing the multiphase fluid flow model with one or more fluid flow variables; 

Claim 1: , the proppant momentum conservation model including a variable representing changes of a momentum of a proppant when the proppant settles into a bed of settled proppant and when the proppant becomes re-suspended from the bed of settled proppant into the proppant-fluid mixture
simulating the behavior of the bed of settled proppant using the one or more fluid flow variables
simulating, by operation of a data processing apparatus, proppant transport in a well system fluid in a well system based on the one-dimensional proppant transport flow model including the proppant momentum conservation model
Claim 6: The method of claim 5, wherein the one or more fluid flow variables include at least one of a mass flow rate of the proppant-fluid mixture, a pressure of the proppant-fluid mixture, a volume fraction of proppant in the proppant fluid  mixture, a cross-sectional area of the bed of settled proppant, a fluid mass flow rate through the bed of settled proppant, and a cross-sectional area of the flow path
Claim 9: The computer-readable medium of claim 8, wherein the proppant momentum conservation model balances the axial proppant momentum and the transverse proppant momentum based on the equation: … where                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        0
                                                    
                                                
                                            
                                         represents an effective cross-section for free flow in the subterranean region,                                             
                                                
                                                    
                                                        ρ
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                         represents proppant density as the mass of proppant per volume of proppant,                                             
                                                
                                                    
                                                        ϕ
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        represents the concentration of proppant mass in a volume of proppant-fluid
mixture,                                             
                                                
                                                    
                                                        v
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                         represents the proppant's axial velocity,                                             
                                                
                                                    
                                                        v
                                                    
                                                    
                                                        f
                                                    
                                                
                                            
                                         represents the fluid's axial velocity,                                             
                                                
                                                    
                                                        ϕ
                                                    
                                                    
                                                        c
                                                        r
                                                        i
                                                        t
                                                        i
                                                        c
                                                        a
                                                        l
                                                    
                                                
                                            
                                         represents the proppant's critical volume fraction, A represents the area occupied by settled proppant, β represents a coefficient for interphase interaction,                                             
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        represents the proppant's pressure, g represents acceleration due to gravity, θ is an angle of the acceleration due to gravity with respect to the axial flow direction, and t and η represent time and spatial coordinates, respectively.
Claim 8: The method of claim 7, wherein the multiphase fluid flow model is based on at least one of a mass conservation of the proppant in the settled bed of proppant, a mass conservation of the proppant-fluid mixture, a momentum conservation in the proppant-fluid mixture, a mass conservation of the proppant in the proppant-fluid mixture, and a momentum conservation in the settled bed of proppant.
Claim 9: The computer-readable medium of claim 8, wherein the proppant momentum conservation model balances the axial proppant momentum and the transverse proppant momentum based on the equation: … where                                             
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        0
                                                    
                                                
                                            
                                         represents an effective cross-section for free flow in the subterranean region,                                             
                                                
                                                    
                                                        ρ
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                         represents proppant density as the mass of proppant per volume of proppant,                                             
                                                
                                                    
                                                        ϕ
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        represents the concentration of proppant mass in a volume of proppant-fluid
mixture,                                             
                                                
                                                    
                                                        v
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                         represents the proppant's axial velocity,                                             
                                                
                                                    
                                                        v
                                                    
                                                    
                                                        f
                                                    
                                                
                                            
                                         represents the fluid's axial velocity,                                             
                                                
                                                    
                                                        ϕ
                                                    
                                                    
                                                        c
                                                        r
                                                        i
                                                        t
                                                        i
                                                        c
                                                        a
                                                        l
                                                    
                                                
                                            
                                         represents the proppant's critical volume fraction, A represents the area occupied by settled proppant, β represents a coefficient for interphase interaction,                                             
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        p
                                                    
                                                
                                                 
                                            
                                        represents the proppant's pressure, g represents acceleration due to gravity, θ is an angle of the acceleration due to gravity with respect to the axial flow direction, and t and η represent time and spatial coordinates, respectively.
Claim 9: The method of claim 1, further comprising: performing the wellbore operation based on the wellbore treatment plan;
Claim 1: controlling an injection treatment in the well system by controlling a fluid parameter or a fracture treatment plan based on the simulating the one-dimensional proppant transport flow model.


Regarding claim 1, the corresponding claim in US 9367653 fails to explicitly recite a multiphase fluid flow model. However Madasu teaches a multiphase flow model ([0066] “In some examples, a one-dimensional proppant transport flow model is a multiphase flow model that incorporates gravitational proppant settling and proppant re-suspension.”). It would have been obvious for one ordinary skill in the art to have modified the claimed modeling method of US 9367653 with the multiphase fluid flow model disclosed by Madasu in order to solve for momentum and mass conservation equations for each phase and reduce computation time (Madasu [0066]) and perform numerical simulations in real time during fracture treatment (Madasu [0011]) and efficiently design and optimize treatment (Madasu [0013]).
The corresponding claim in US 9367653 in combination with Madasu fails to explicitly teach a flow of fluid above the bed of settled proppant and through the bed of settled proppant and wherein if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted to avoid the tip-screen out. 
However Shiozawa teaches a flow of fluid above the bed of settled proppant and through the bed of settled proppant (pg. 4 Flow Equations “qf,flux and qfb, flux are fluid mass flux in the slurry and bed region (mass flow per cross-sectional area)”); and if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted to avoid the tip-screen out (abstract “A modeling framework is developed to describe proppant transport (including gravitational settling and tip-screen out) in a hydraulic fracturing simulator … The simulation methods are compared using a variety of values for proppant size, fluid viscosity, and proppant density. An optimized proppant schedule is tested in order to improve horizontal proppant placement and prevent excessive tip screen-out.” And pg. 11 paragraph 4 “Shiozawa and McClure (2015) perform simulations with a planar, vertical hydraulic fracture with bi-wing geometry and do sensitivity analysis by changing fluid, proppant, and formation properties. We perform simulations with the same settings” And pg. 15 para 1 “200 micron proppant Figure 13 and Figure 14 show results from simulations with 200 micron proppant, smaller than used in the other simulations. In this case, a screen-out zone does not develop and the proppant is able to flow all the way to the tip of the fracture.” And pg. 18 para 1 “In the simulations shown in Section 3.1, the proppant injection schedule is not optimal. Because the volumetric flow rate of proppant exceeds the volumetric fraction of proppant at dilute concentrations (Section 2.2), proppant flows ahead into a screen-out region and does not have efficient horizontal placement efficiency. In this section, a more optimized schedule is used.” And para 2 “Table 4 shows the full schedule, including injection, shut-in, and production. The proppant concentration in the injection fluid is varied over time (Figure 17).” And pg. 19 para 3 “Comparison with Figure 8 and Figure 13 shows that horizontal proppant placement is improved with the optimized injection schedule, which prevents screen-out and excessive proppant accumulation at the tip.” And pg. 21 para 8 “The simulations indicate that it is important to use an optimized proppant injection schedule during fracturing to achieve good horizontal proppant placement.”).
Madasu and Shiozawa are analogous art because they are from the same field of endeavor of modeling proppant transport.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed modeling method of US 9367653 in combination with Madasu with the mass flow in flow equations and adjusting the proppant concentration, proppant size, fluid viscosity or combination to avoid tip screen-out disclosed by Shiozawa in order to improve horizontal proppant placement and prevent excessive tip screen-out (Shiozawa abstract). 

Regarding claim 3, the corresponding claim in US 9367653 fails to explicitly recite “the flow path comprises a fracture network formed in the subterranean formation.” However Madasu teaches the flow path comprises a fracture network formed in the subterranean formation ([0003] and [0011] “Fluid flow models can be used to analyze fluid flow, for example, in a well system environment (e.g., in a wellbore, a fracture network, within the reservoir rock matrix, in a well system tool, etc.) or other environments.”). It would have been obvious for one ordinary skill in the art to have modified the claimed modeling method of US 9367653 with the fracture network disclosed by Madasu in order to simulate flow within a fracture network (Madasu [0003]) and perform numerical simulations in real time during fracture treatment (Madasu [0011]).
Regarding claim 9, the corresponding claim in US 9367653 fails to explicitly recite a using the simulation result to design a wellbore treatment plan; and modifying the wellbore treatment plan based on the simulation result. However Madasu further teaches using the simulation result to design a wellbore treatment plan; and modifying the wellbore treatment plan based on the simulation result ([0028] “The computing subsystem 110 can perform simulations before, during, or after the injection treatment. In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment”). It would have been obvious for one ordinary skill in the art to have modified the claimed modeling method of US 9367653 with the treatment plan designing and modifying disclosed by Madasu in order to efficiently design and optimize treatment (Madasu [0013]).

Regarding instant application claims 10, 12-14, 16-18 and 20-24, the claims recite similar subject matter to instant application  claims 1, 3-6, and 8-9 and are rejected on the ground of nonstatutory double patenting over US 9367653 in view of Madasu and Shiozawa using the same rationale. The claims recite additional limitations of a computer system similar to claims 8-19 of US 9367653 and are an obvious variant. Additionally, removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “a computer system”, and its function is an obvious alteration if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-10, 12-14, 16-18 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 (Step 1)  Claims 1, 3-6, 8-9 are directed to a statutory category of a process, claims 10, 12-14, 16-17 are directed to a statutory category of a machine, and claims 18 and 20-24 are directed to a statutory category as an article of manufacture.

(Step 2A, prong 1) Claim 1 recites the abstract idea of a mental process. Claim 1 recites 
generating a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant; wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant, and velocities and equilibrium of the bed of proppant;
simulating a combination of a formation and evolution of the bed of settled proppant in the flow path, multiphase a flow of fluid above the bed of settled proppant and through the bed of settled proppant, a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant to obtain a simulation result for a fluid-proppant combination
wherein if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted during or prior to the wellbore operation to avoid the tip-screen out.
The limitation of “generating a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant and velocities and equilibrium of the bed of proppant”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user mentally forming a model taking into account the parameters defined by the claim in their mind and/or with the aid of pen and paper. 
Similarly, the limitation of “simulating a combination of a formation and evolution of the bed of settled proppant in the flow path, multiphase a flow of fluid above the bed of settled proppant and through the bed of settled proppant, a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant to obtain a simulation result for a fluid-proppant combination”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “simulating” in the context of this claim encompasses the user mentally and/or with the aid of pen and paper estimating how proppant will settle in the model over a period of time using the combination of parameters and determining a proppant concentration. 
Similarly, the limitation of “wherein if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted during or prior to the wellbore operation to avoid the tip-screen out”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “adjusting” in the context of this claim encompasses the user mentally changing fluid properties in a fluid model. The broadest reasonable interpretation of “at least one of a proppant concentration, proppant size, fluid viscosity, or a combination thereof” could be interpreted either as property values in the model, or property values of a physical fluid during a physical hydraulic fracturing operation. Because the limitation encompasses both interpretations, the limitation recites a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A, prong 2) This judicial exception is not integrated into a practical application because the claim only recites the additional elements “performing a wellbore operation” which is a recitation equivalent to “apply” and generally link the abstract idea to the field of use “performing a wellbore operation.” This limitation is also viewed as insignificant extra-solution activity of insignificant application of the abstract idea (see MPEP 2106.05(g)). The additional element is claimed at a high level of generality and fails to claim how the performing is based on the abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.04(d) and 2106.05(f) and 2106.05(h)). The claim is directed to an abstract idea.
(Step 2B) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “performing a wellbore operation” amounts to no more than a recitation equivalent to apply and generally link the abstract idea to a field of use and provide insignificant application of the abstract idea as described in Step 2A, prong 2 above and does not provide significantly more than the abstract idea. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the abstract idea. The claim is not patent eligible.

Claims 3-6 further limit the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.

Claim 3 recites the additional element of “wherein the wellbore operation comprises hydraulic fracturing of a subterranean formation,” however this limitation is viewed a recitation equivalent to “apply” and generally link the abstract idea to the field of use and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

Claim 9 further limits the “Mental Processes” abstract idea of claim 1 with the limitations “using the simulation result to design a wellbore treatment plan” and “modifying the wellbore treatment plan based on the simulation result” which could practically be performed in the mind. Claim 9 recites the additional element “performing the wellbore operation based on the wellbore treatment plan” however this limitation is viewed a recitation equivalent to “apply” and generally link the abstract idea to the field of use and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

	(Step 2A, prong 1) Claim 10 recites similar limitations and is also directed to the abstract idea grouping of “Mental Processes.” Claim 10 recites:
generate a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant formed when proppant settles from the proppant-fluid mixture; wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant and velocities and equilibrium of the bed of proppant; and
then simulate a combination of a formation and evolution of the bed of settled proppant in a flow path, a multiphase flow of fluid above the bed of settled proppant and through the bed of settled proppant, a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant to obtain a simulation result for a fluid-proppant combination;
wherein if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted during or prior to the wellbore operation to avoid the tip-screen out.
The limitation of “generate a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant formed when proppant settles from the proppant-fluid mixture wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant and velocities and equilibrium of the bed of proppant”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generate” in the context of this claim encompasses the user mentally forming a model in their mind and/or with the aid of pen and paper. 
Similarly, the limitation of “then simulate a combination of a formation and evolution of the bed of settled proppant in a flow path, a multiphase flow of fluid above the bed of settled proppant and through the bed of settled proppant, a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant to obtain a simulation result for a fluid-proppant combination”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “simulate” in the context of this claim encompasses the user mentally estimating how proppant will settle in the model over a period of time. 
Similarly, the limitation of “wherein if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted during or prior to the wellbore operation to avoid the tip-screen out”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “adjusting” in the context of this claim encompasses the user mentally changing fluid properties in a fluid model. The broadest reasonable interpretation of “at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof” could be interpreted either as property values in the model, or properties of a physical fluid during a physical hydraulic fracturing operation. Because the limitation encompasses both interpretations, the limitation recites a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A, prong 2) This judicial exception is not integrated into a practical application by the additional elements. The claim recites additional elements “a computer system including a processor and a non-transitory computer readable storage medium, the computer system being communicatively coupled to the stimulation system and the computer readable storage medium storing a computer readable program code that when executed by the processor causes the computer system”. The computer system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing calculations to simulate behavior using a model) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The claim recites additional elements “a stimulation system for performing a hydraulic fracturing operation in a wellbore penetrating a subterranean formation;” and “actuate the stimulation system to perform the hydraulic fracturing operation in the wellbore.” which is a recitation equivalent to “apply” and generally link the abstract idea to the field of use “performing a hydraulic fracturing operation.” This limitation is also viewed as insignificant extra-solution activity of insignificant application of the abstract idea (see MPEP 2106.05(g)). The additional element is claimed at a high level of generality and fails to claim how the performing is based on the abstract idea.  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.04(d) and 2106.05(f) and 2106.05(h)). The claim is directed to an abstract idea
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform simulation using a model amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). the additional element of elements “a stimulation system for performing a hydraulic fracturing operation in a wellbore penetrating a subterranean formation;” and “actuate the stimulation system to perform the hydraulic fracturing operation in the wellbore” amounts to no more than a recitation equivalent to apply and generally link the abstract idea to a field of use and provide insignificant application of the abstract idea as described in Step 2A, prong 2 above and does not provide significantly more than the abstract idea. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 12-14, 16-18 and 20-24 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1, 3-6 and 8-10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10, 12-14, 16-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Madasu (US 20150066455 A1) in view of Shiozawa et al. ("Comparison of pseudo-3D and fully-3D simulations of proppant transport in hydraulic fractures, including gravitational settling, formation of proppant banks, tip-screen out, and fracture closure." SPE hydraulic fracturing technology conference. OnePetro, 2016.), hereinafter Shiozawa.
Regarding claim 1, Madasu teaches a method, comprising:
performing a wellbore operation ([0028] “The computing subsystem 110 can perform simulations before, during, or after the injection treatment. In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment”),
then generating a multiphase fluid flow model defining at least two layers ([0066] “a one-dimensional proppant transport flow model is a multiphase flow model that incorporates gravitational proppant settling and proppant re-suspension. The model can predict the bed height of the proppant and its effect on the fluid flow and predict the temperature evolution of the proppant-fluid mixture. The example one-dimensional proppant transport flow model can produce accurate and stable predictions of these proppant and fluid properties. The model can include mass and momentum losses associated with settling as source terms in the one-dimensional model solving for momentum and mass conservation equations for each phase”) comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant (Fig. 4 and [0055] “In a one-dimensional flow model, the spatial dimension of the model can be defined as the axial flow direction. Proppant particles can also have a transverse momentum component, corresponding to a velocity that is perpendicular to the axial flow, as shown by particle 420. Proppant particles can generally have a momentum that is a combination of axial and transverse components, as shown by particle 430. Transverse momentum can be imparted on a particle, for example, by gravity, pressure variations, temperature variations, flow path geometry, or a combination of these and other aspects of the flow environment. Many particles can settle at the bottom of a flow path, forming a layer of particles, such as settled proppant layer 404 shown in FIG. 4.” And [0058] “The bed height h can be calculated by integrating equation (1) in time. In equation (1), .rho..sub.p represents the proppant density, v.sub.settling represents the proppant settling velocity (i.e., the transverse velocity in the direction of the settled proppant layer), .phi..sub.p represents the proppant concentration, v.sub.* represents the frictional shear velocity for re-suspension, and .phi..sub.critical represents the critical proppant volume fraction (e.g., 0.52). The frictional shear velocity v.sub.* is a parameter that characterizes the shear stress on the flowing proppant at the interface between the flowing proppant and the settled proppant layer.”);
wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant ([0063] “Through equation (3), the example proppant momentum conservation model varies the axial proppant momentum in the axial flow direction to account for proppant settling in another direction, and the model balances the axial proppant momentum against dynamic changes in the transverse proppant momentum. For example, the first term on the right-hand-side in the proppant momentum balance equation (3) represents momentum loss due to settling where A represents the area occupied by the settled proppant. As the fluid and proppant interact during suspension and re-suspension of the proppant, momentum can be transferred from the settled proppant to the fluid and vice versa.” Also see [0015] “The governing equations for fluid flow can include momentum conservation equations, mass conservation equations, energy balance equations, or other equations.” And [0055] “Proppant particles flowing in a flow path can have an axial momentum with a velocity in the direction of axial flow, as shown by particle 410. The axial flow direction is the primary flow direction of the proppant-fluid mixture. For example, the axial flow direction can be defined by the long dimension of the flow path. In some cases, the fluid can develops eddy currents that include transverse flow components, or the individual proppant particles can move in a transverse direction, while the bulk proppant-fluid mixture moves primarily in the axial direction. In a one-dimensional flow model, the spatial dimension of the model can be defined as the axial flow direction. Proppant particles can also have a transverse momentum component, corresponding to a velocity that is perpendicular to the axial flow, as shown by particle 420. Proppant particles can generally have a momentum that is a combination of axial and transverse components, as shown by particle 430. Transverse momentum can be imparted on a particle, for example, by gravity, pressure variations, temperature variations, flow path geometry, or a combination of these and other aspects of the flow environment. Many particles can settle at the bottom of a flow path, forming a layer of particles, such as settled proppant layer 404 shown in FIG. 4.” And [0061] “As particles of proppant settle into the bed or become re-suspended into the proppant-fluid mixture, the momentum of the proppant and the momentum of the proppant-fluid mixture can change dynamically over time. The momentum changes can be modeled by an example proppant momentum conservation model based on momentum balance equations. The momentum balance for the proppant can be based on shell balances leading to the following equation”) and velocities ([0051] “the mass flux conservation module 342 accounts for a bed height and settling velocity  of the proppant in the proppant-fluid mixture”);
simulating a combination a formation and evolution of the bed of settled proppant in a flow path,  a multiphase flow of fluid above the bed of settled proppant ([0056] “A layer of settled proppant can reduce the volume of the flow path through which a fluid can freely flow. Thus, a wellbore with a layer of settled proppant can have an effective cross-section A.sub.0 for free flow that is less than the total cross-section of the wellbore. The effective cross-section of the wellbore need not be constant along the length of the wellbore. Thus, the effective cross-section A.sub.0 of the wellbore can depend on the bed height h of the settled proppant layer, which can vary along the length of the wellbore. The bed height h of the wellbore can also change dynamically over time.”), a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, and a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant to obtain a simulation result ([0027] “the computing subsystem 110 can simulate fluid flow in the well system 100. For example, the computing subsystem 110 can include flow models for simulating fluid flow in or between various locations of fluid flow in the well system… ” And [0041] “The example architecture 300 shown in FIG. 3 includes a fluid system 310, a data acquisition system 320, a fluid flow simulation system 330, and an analysis system 360.” And [0045] “The example fluid flow simulation system 330 includes fluid system data 332, flow models 334, a momentum conservation module 340, a mass flux conservation module 342, and a solver module 344. The fluid flow simulation system can include additional or different features, and the features of a fluid flow simulation system 330 can be configured to operate in another manner.” And [0047] “The flow models 334 can include a proppant transport flow model to simulate proppant flow.” And [0048] “the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment.” And [0051] “The mass flux conservation module 342 can include any information or modules that can be used to model mass flux conservation in a fluid flow model. In some cases, the mass flux conservation module 342 accounts for a bed height and settling velocity of the proppant in the proppant-fluid mixture” ] And [0053] “The analysis system 360 can include any systems, components, or modules that analyze, process, use, or access the simulation data generated by the fluid flow simulation system 330.” And [0057] “The dynamic changes of effective cross-section area A.sub.0 can be obtained, for example, using a mass flux conservation model that accounts for the bed height h and a settling velocity v.sub.settling of the proppant in the proppant -fluid mixture. For example, the mass flux conservation model can include an expression for the mass flux balance of the proppant in the proppant-fluid mixture: [Equation 1]” And [0058] “The bed height h can be calculated by integrating equation (1) in time. In equation (1), .rho..sub.p represents the proppant density, v.sub.settling represents the proppant settling velocity (i.e., the transverse velocity in the direction of the settled proppant layer), .phi..sub.p represents the proppant concentration, v.sub.* represents the frictional shear velocity for re-suspension, and .phi..sub.critical represents the critical proppant volume fraction (e.g., 0.52). The frictional shear velocity v.sub.* is a parameter that characterizes the shear stress on the flowing proppant at the interface between the flowing proppant and the settled proppant layer.” And [0061] “As particles of proppant settle into the bed or become re-suspended into the proppant-fluid mixture, the momentum of the proppant and the momentum of the proppant-fluid mixture can change dynamically over time. The momentum changes can be modeled by an example proppant momentum conservation model based on momentum balance equations.” And [0063] “Through equation (3), the example proppant momentum conservation model varies the axial proppant momentum in the axial flow direction to account for proppant settling in another direction, and the model balances the axial proppant momentum against dynamic changes in the transverse proppant momentum. For example, the first term on the right-hand-side in the proppant momentum balance equation (3) represents momentum loss due to settling where A represents the area occupied by the settled proppant. As the fluid and proppant interact during suspension and re-suspension of the proppant, momentum can be transferred from the settled proppant to the fluid and vice versa. The interphase interaction term .beta.(v.sub.f-v.sub.p) in equations (3) and (4) represents this interphase momentum transfer between the fluid and the settled proppant during suspension and re-suspension.”) for a fluid-proppant combination ([0072] “The example process 600 can be used to simulate the flow of various fluids and fluid mixtures. In some cases, the process 600 is used to simulate one or more well system fluids, proppants, or fluid mixtures.” And [0077] “At 620, a solution is obtained. The solution can be obtained based on a set of discretized governing flow equations, such as those associated with 606.”);; and
at least one of a proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted during or prior to the wellbore operation ([0029] “In some cases, the simulations are based on data obtained from the well system 100. For example, pressure meters, flow monitors, microseismic equipment, tiltmeters, or other equipment can perform measurements before, during, or after an injection treatment; and the computing subsystem 110 can simulate fluid flow based on the measured data. In some cases, the injection treatment control subsystem 111 can select or modify (e.g., increase or decrease) fluid pressures, fluid densities, fluid compositions, and other control parameters based on data provided by the simulations. In some instances, data provided by the simulations can be displayed in real time during the injection treatment, for example, to an engineer or other operator of the well system 100.”).

Madasu does not appear to explicitly disclose taking into account equilibrium of the bed of proppant, a multiphase flow of fluid above the bed of settled proppant and through the bed of settled proppant and wherein if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted to avoid the tip-screen out.
However, Shiozawa teaches taking into account equilibrium of the bed of proppant (pg. 5 ¶3 “The “equilibrium” proppant bed height hequil is determined by the proppant concentration and the rate of fluid flow.” And “If the actual bed height is less than the equilibrium height, deposition will occur. If it is greater than the equilibrium bed height, erosion will occur.”);
a multiphase flow of fluid above the bed of settled proppant and through the bed of settled proppant (pg. 4 Flow Equations “qf,flux and qfb, flux are fluid mass flux in the slurry and bed region (mass flow per cross-sectional area)”; and 
if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted to avoid the tip-screen out (abstract “A modeling framework is developed to describe proppant transport (including gravitational settling and tip-screen out) in a hydraulic fracturing simulator … The simulation methods are compared using a variety of values for proppant size, fluid viscosity, and proppant density. An optimized proppant schedule is tested in order to improve horizontal proppant placement and prevent excessive tip screen-out.” And pg. 11 paragraph 4 “Shiozawa and McClure (2015) perform simulations with a planar, vertical hydraulic fracture with bi-wing geometry and do sensitivity analysis by changing fluid, proppant, and formation properties. We perform simulations with the same settings” And pg. 15 para 1 “200 micron proppant Figure 13 and Figure 14 show results from simulations with 200 micron proppant, smaller than used in the other simulations. In this case, a screen-out zone does not develop and the proppant is able to flow all the way to the tip of the fracture.” And pg. 18 para 1 “In the simulations shown in Section 3.1, the proppant injection schedule is not optimal. Because the volumetric flow rate of proppant exceeds the volumetric fraction of proppant at dilute concentrations (Section 2.2), proppant flows ahead into a screen-out region and does not have efficient horizontal placement efficiency. In this section, a more optimized schedule is used.” And para 2 “Table 4 shows the full schedule, including injection, shut-in, and production. The proppant concentration in the injection fluid is varied over time (Figure 17).” And pg. 19 para 3 “Comparison with Figure 8 and Figure 13 shows that horizontal proppant placement is improved with the optimized injection schedule, which prevents screen-out and excessive proppant accumulation at the tip.” And pg. 21 para 8 “The simulations indicate that it is important to use an optimized proppant injection schedule during fracturing to achieve good horizontal proppant placement.”).
Madasu and Shiozawa are analogous art because they are from the same field of endeavor of modeling proppant transport.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proppant modeling method disclosed by Madasu with the mass flow rate in the flow equations and adjusting the proppant concentration, proppant size, fluid viscosity or combination to avoid tip screen-out disclosed by Shiozawa.
 One of ordinary skill in the art would have been motivated to make this modification in order to improve horizontal proppant placement and prevent excessive tip screen-out (Shiozawa abstract).

Regarding claim 3, the references teach the method of claim 1. Madasu further teaches wherein the wellbore operation comprises hydraulic fracturing of a subterranean formation ([0012] “a fluid flow model models the flow of fluid in a fracture, for example, during a hydraulic fracturing treatment or another type of injection treatment. As another example, a fluid flow model can model the flow and distribution of proppant in a fracture.”), the flow path comprises a fracture network formed in the subterranean formation ([0011] “Fluid flow models can be used to analyze fluid flow, for example, in a well system environment (e.g., in a wellbore, a fracture network, within the reservoir rock matrix, in a well system tool, etc.) or other environments.” And [0048] “the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment … the flow path branches represent a fracture network in a subterranean region, and connectivity between the flow path branches can correspond to the fracture connectivity in the fracture network”), and simulating the behavior of the bed of settled proppant comprises: simulating the behavior of the bed of settled proppant in the proppant fluid mixture flowing in the fracture network ([0013] “a hydraulic fracturing model combines simulations of fracture propagation, rock deformation, fluid flow, proppant transport, and other phenomena. The fluid flow models used in these and other types of simulations can account for the complex physical environments and conditions.” And “the architecture 300 is used to model fluid flow within or between one or more wellbores, wellbore conduits, wellbore tools, wellbore perforations, reservoir rock media, reservoir fractures (e.g., fractures in a complex fracture network, in a dominant bi-wing fracture extending from a wellbore, in a natural fracture network, in hydraulically-induced fractures, etc.), or combinations of these and other types of flow paths in a well system environment.” And [0051] “As shown in FIG. 3, the fluid flow simulation system 330 can also include a mass flux conservation module 342. The mass flux conservation module 342 can include any information or modules that can be used to model mass flux conservation in a fluid flow model. In some cases, the mass flux conservation module 342 accounts for a bed height and settling velocity of the proppant in the proppant-fluid mixture”).

Regarding claim 4, the references teach the method of claim 1. Madasu further teaches wherein the flow path includes at least a portion of a wellbore penetrating a subterranean formation ([0048] “the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment … the flow path branches represent a fracture network in a subterranean region, and connectivity between the flow path branches can correspond to the fracture connectivity in the fracture network”) and simulating the behavior of the bed of settled proppant comprises: simulating the behavior of the bed of settled proppant in the proppant fluid mixture flowing in the portion of the wellbore ([0040] “the architecture 300 is used to model fluid flow within or between one or more wellbores, wellbore conduits, wellbore tools, wellbore perforations, reservoir rock media, reservoir fractures (e.g., fractures in a complex fracture network, in a dominant bi-wing fracture extending from a wellbore, in a natural fracture network, in hydraulically-induced fractures, etc.), or combinations of these and other types of flow paths in a well system environment.” And [0051] “As shown in FIG. 3, the fluid flow simulation system 330 can also include a mass flux conservation module 342. The mass flux conservation module 342 can include any information or modules that can be used to model mass flux conservation in a fluid flow model. In some cases, the mass flux conservation module 342 accounts for a bed height and settling velocity of the proppant in the proppant-fluid mixture”).

Regarding claim 5, the references teach the method of claim 1. Madasu further teaches further comprising: providing the multiphase fluid flow model with one or more fluid flow variables ([0012] “the proppant-fluid mixture is a multi-phase fluid that includes solid proppant particles suspended in a liquid medium (e.g., water or a water-based solution, oil or an oil-based solution, etc.).” And [0052] “the solver 344 may calculate values of fluid velocity, fluid pressure, or another variable over a spatial domain; the values can be calculated for an individual time step or multiple time steps” ); and simulating the behavior of the bed of settled proppant using the one or more fluid flow variables ([0052] “the solver 344 may calculate values of fluid velocity, fluid pressure, or another variable over a spatial domain; the values can be calculated for an individual time step or multiple time steps”).

Regarding claim 6, the references teach the method of claim 1. Madasu further teaches wherein the one or more fluid flow variables include at least one of a mass flow rate of the proppant-fluid mixture, a pressure of the proppant-fluid mixture, a volume fraction of proppant in the proppant fluid mixture, a cross-sectional area of the bed of settled proppant, a fluid mass flow rate through the bed of settled proppant, and a cross-sectional area of the flow path ([0057] “The dynamic changes of effective cross-section area A.sub.0 can be obtained, for example, using a mass flux conservation model that accounts for the bed height h and a settling velocity v.sub.settling of the proppant in the proppant -fluid mixture. For example, the mass flux conservation model can include an expression for the mass flux balance of the proppant in the proppant-fluid mixture: [Equation 1]” And [0058] “The bed height h can be calculated by integrating equation (1) in time. In equation (1), .rho..sub.p represents the proppant density, v.sub.settling represents the proppant settling velocity (i.e., the transverse velocity in the direction of the settled proppant layer), .phi..sub.p represents the proppant concentration, v.sub.* represents the frictional shear velocity for re-suspension, and .phi..sub.critical represents the critical proppant volume fraction (e.g., 0.52). The frictional shear velocity v.sub.* is a parameter that characterizes the shear stress on the flowing proppant at the interface between the flowing proppant and the settled proppant layer. The critical proppant volume fraction .phi..sub.critical is the value of proppant volume fraction characterizing the transition between "fluid-like" bulk proppant behavior and "solid-like" bulk proppant behavior. The proppant bed height h associated with settling is integrated to the system to compute the effective cross-sectional area A.sub.0 for the fluid flow” And [0062] “In equations (3) and (4), the subscripts p, m, and f refer to proppant, proppant-fluid mixture, and fluid respectively. The momentum change due to the pull of gravity is represented by the g cos .theta. term, where .theta. is the angle of the acceleration due to gravity with respect to the axial flow direction. In equations (3) and (4), .eta. represents the spatial coordinate and .beta. represents the interphase interaction coefficient. P.sub.p and P.sub.m represent the proppant pressure and proppant-fluid mixture pressure, respectively, and are the sum of kinematic pressures and fluid pressures” And [0064] “The proppant transport flow model can also include equations for the mass balance of the proppant-fluid mixture. For example, the mass balance for the proppant-fluid mixture can be given by”).

Regarding claim 8, the references teach the method of claim 1. Madasu further teaches wherein the multiphase fluid flow model is based on at least one of a mass conservation of the proppant in the settled bed of proppant, a mass conservation of the proppant-fluid mixture, a momentum conservation in the proppant-fluid mixture, a mass conservation of the proppant in the proppant-fluid mixture, and a momentum conservation in the settled bed of proppant ([0015] “The governing equations for fluid flow can include momentum conservation equations, mass conservation equations, energy balance equations, or other equations.” And [0057] “using a mass flux conservation model that accounts for the bed height h and a settling velocity v.sub.settling of the proppant in the proppant-fluid mixture. For example, the mass flux conservation model can include an expression for the mass flux balance of the proppant in the proppant-fluid mixture:” And [0061] “As particles of proppant settle into the bed or become re-suspended into the proppant-fluid mixture, the momentum of the proppant and the momentum of the proppant-fluid mixture can change dynamically over time. The momentum changes can be modeled by an example proppant momentum conservation model based on momentum balance equations.” And [0063] “Through equation (3), the example proppant momentum conservation model varies the axial proppant momentum in the axial flow direction to account for proppant settling in another direction, and the model balances the axial proppant momentum against dynamic changes in the transverse proppant momentum.”).

Regarding claim 9, the references teach the method of claim 1. Madasu further teaches further comprising: using the simulation result to design a wellbore treatment plan; performing the wellbore operation based on the wellbore treatment plan; and modifying the wellbore treatment plan based on the simulation result ([0028] “The computing subsystem 110 can perform simulations before, during, or after the injection treatment. In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment”).

Regarding claim 10, Madasu teaches a well system, comprising:
a stimulation system for performing a hydraulic fracturing operation in a wellbore penetrating a subterranean formation ([0019] “The example well system 100 shown in FIG. 1 includes an injection system 108. The injection system 108 can be used to perform an injection treatment, whereby fluid is injected into the subterranean region 104 through the wellbore 102.”); and
a computer system including a processor and a non-transitory computer readable storage medium, the computer system being communicatively coupled to the stimulation system and the computer readable storage medium storing a computer readable program code ([0016] “FIG. 1 is a diagram of an example well system 100 and a computing subsystem 110.” And Fig. 2) that when executed by the processor causes the computer system to:
actuate the stimulation system to perform the hydraulic fracturing operation ([0028] “The computing subsystem 110 can perform simulations before, during, or after the injection treatment. In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment”);
then generate a multiphase fluid flow model defining at least two layers ([0066] “a one-dimensional proppant transport flow model is a multiphase flow model that incorporates gravitational proppant settling and proppant re-suspension. The model can predict the bed height of the proppant and its effect on the fluid flow and predict the temperature evolution of the proppant-fluid mixture. The example one-dimensional proppant transport flow model can produce accurate and stable predictions of these proppant and fluid properties. The model can include mass and momentum losses associated with settling as source terms in the one-dimensional model solving for momentum and mass conservation equations for each phase”) comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant formed when proppant settles from the proppant-fluid mixture (Fig. 4 and [0055] “In a one-dimensional flow model, the spatial dimension of the model can be defined as the axial flow direction. Proppant particles can also have a transverse momentum component, corresponding to a velocity that is perpendicular to the axial flow, as shown by particle 420. Proppant particles can generally have a momentum that is a combination of axial and transverse components, as shown by particle 430. Transverse momentum can be imparted on a particle, for example, by gravity, pressure variations, temperature variations, flow path geometry, or a combination of these and other aspects of the flow environment. Many particles can settle at the bottom of a flow path, forming a layer of particles, such as settled proppant layer 404 shown in FIG. 4.” And [0058] “The bed height h can be calculated by integrating equation (1) in time. In equation (1), .rho..sub.p represents the proppant density, v.sub.settling represents the proppant settling velocity (i.e., the transverse velocity in the direction of the settled proppant layer), .phi..sub.p represents the proppant concentration, v.sub.* represents the frictional shear velocity for re-suspension, and .phi..sub.critical represents the critical proppant volume fraction (e.g., 0.52). The frictional shear velocity v.sub.* is a parameter that characterizes the shear stress on the flowing proppant at the interface between the flowing proppant and the settled proppant layer.”);
wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant ([0063] “Through equation (3), the example proppant momentum conservation model varies the axial proppant momentum in the axial flow direction to account for proppant settling in another direction, and the model balances the axial proppant momentum against dynamic changes in the transverse proppant momentum. For example, the first term on the right-hand-side in the proppant momentum balance equation (3) represents momentum loss due to settling where A represents the area occupied by the settled proppant. As the fluid and proppant interact during suspension and re-suspension of the proppant, momentum can be transferred from the settled proppant to the fluid and vice versa.” Also see [0015] “The governing equations for fluid flow can include momentum conservation equations, mass conservation equations, energy balance equations, or other equations.” And [0055] “Proppant particles flowing in a flow path can have an axial momentum with a velocity in the direction of axial flow, as shown by particle 410. The axial flow direction is the primary flow direction of the proppant-fluid mixture. For example, the axial flow direction can be defined by the long dimension of the flow path. In some cases, the fluid can develops eddy currents that include transverse flow components, or the individual proppant particles can move in a transverse direction, while the bulk proppant-fluid mixture moves primarily in the axial direction. In a one-dimensional flow model, the spatial dimension of the model can be defined as the axial flow direction. Proppant particles can also have a transverse momentum component, corresponding to a velocity that is perpendicular to the axial flow, as shown by particle 420. Proppant particles can generally have a momentum that is a combination of axial and transverse components, as shown by particle 430. Transverse momentum can be imparted on a particle, for example, by gravity, pressure variations, temperature variations, flow path geometry, or a combination of these and other aspects of the flow environment. Many particles can settle at the bottom of a flow path, forming a layer of particles, such as settled proppant layer 404 shown in FIG. 4.” And [0061] “As particles of proppant settle into the bed or become re-suspended into the proppant-fluid mixture, the momentum of the proppant and the momentum of the proppant-fluid mixture can change dynamically over time. The momentum changes can be modeled by an example proppant momentum conservation model based on momentum balance equations. The momentum balance for the proppant can be based on shell balances leading to the following equation”) and velocities (col. 9 “the mass flux conservation module 342 accounts for a bed height and settling velocity  of the proppant in the proppant-fluid mixture”);
then simulate a combination of a formation and evolution of the bed of settled proppant in a flow path, a multiphase flow of fluid above the bed of settled proppant ([0056] “A layer of settled proppant can reduce the volume of the flow path through which a fluid can freely flow. Thus, a wellbore with a layer of settled proppant can have an effective cross-section A.sub.0 for free flow that is less than the total cross-section of the wellbore. The effective cross-section of the wellbore need not be constant along the length of the wellbore. Thus, the effective cross-section A.sub.0 of the wellbore can depend on the bed height h of the settled proppant layer, which can vary along the length of the wellbore. The bed height h of the wellbore can also change dynamically over time.”), a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, and a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant to obtain a simulation result ([0027] “the computing subsystem 110 can simulate fluid flow in the well system 100. For example, the computing subsystem 110 can include flow models for simulating fluid flow in or between various locations of fluid flow in the well system… ” And [0041] “The example architecture 300 shown in FIG. 3 includes a fluid system 310, a data acquisition system 320, a fluid flow simulation system 330, and an analysis system 360.” And [0045] “The example fluid flow simulation system 330 includes fluid system data 332, flow models 334, a momentum conservation module 340, a mass flux conservation module 342, and a solver module 344. The fluid flow simulation system can include additional or different features, and the features of a fluid flow simulation system 330 can be configured to operate in another manner.” And [0047] “The flow models 334 can include a proppant transport flow model to simulate proppant flow.” And [0048] “the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment.” And [0051] “The mass flux conservation module 342 can include any information or modules that can be used to model mass flux conservation in a fluid flow model. In some cases, the mass flux conservation module 342 accounts for a bed height and settling velocity of the proppant in the proppant-fluid mixture” ] And [0053] “The analysis system 360 can include any systems, components, or modules that analyze, process, use, or access the simulation data generated by the fluid flow simulation system 330.” And [0057] “The dynamic changes of effective cross-section area A.sub.0 can be obtained, for example, using a mass flux conservation model that accounts for the bed height h and a settling velocity v.sub.settling of the proppant in the proppant -fluid mixture. For example, the mass flux conservation model can include an expression for the mass flux balance of the proppant in the proppant-fluid mixture: [Equation 1]” And [0058] “The bed height h can be calculated by integrating equation (1) in time. In equation (1), .rho..sub.p represents the proppant density, v.sub.settling represents the proppant settling velocity (i.e., the transverse velocity in the direction of the settled proppant layer), .phi..sub.p represents the proppant concentration, v.sub.* represents the frictional shear velocity for re-suspension, and .phi..sub.critical represents the critical proppant volume fraction (e.g., 0.52). The frictional shear velocity v.sub.* is a parameter that characterizes the shear stress on the flowing proppant at the interface between the flowing proppant and the settled proppant layer.” And [0061] “As particles of proppant settle into the bed or become re-suspended into the proppant-fluid mixture, the momentum of the proppant and the momentum of the proppant-fluid mixture can change dynamically over time. The momentum changes can be modeled by an example proppant momentum conservation model based on momentum balance equations.” And [0063] “Through equation (3), the example proppant momentum conservation model varies the axial proppant momentum in the axial flow direction to account for proppant settling in another direction, and the model balances the axial proppant momentum against dynamic changes in the transverse proppant momentum. For example, the first term on the right-hand-side in the proppant momentum balance equation (3) represents momentum loss due to settling where A represents the area occupied by the settled proppant. As the fluid and proppant interact during suspension and re-suspension of the proppant, momentum can be transferred from the settled proppant to the fluid and vice versa. The interphase interaction term .beta.(v.sub.f-v.sub.p) in equations (3) and (4) represents this interphase momentum transfer between the fluid and the settled proppant during suspension and re-suspension.”) for a fluid-proppant combination ([0072] “The example process 600 can be used to simulate the flow of various fluids and fluid mixtures. In some cases, the process 600 is used to simulate one or more well system fluids, proppants, or fluid mixtures.” And [0077] “At 620, a solution is obtained. The solution can be obtained based on a set of discretized governing flow equations, such as those associated with 606.”); and
at least one of a proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted during or prior to the wellbore operation ([0029] “In some cases, the simulations are based on data obtained from the well system 100. For example, pressure meters, flow monitors, microseismic equipment, tiltmeters, or other equipment can perform measurements before, during, or after an injection treatment; and the computing subsystem 110 can simulate fluid flow based on the measured data. In some cases, the injection treatment control subsystem 111 can select or modify (e.g., increase or decrease) fluid pressures, fluid densities, fluid compositions, and other control parameters based on data provided by the simulations. In some instances, data provided by the simulations can be displayed in real time during the injection treatment, for example, to an engineer or other operator of the well system 100.”).

Madasu does not appear to explicitly disclose taking into account equilibrium of the bed of proppant, a flow of fluid above the bed of settled proppant and through the bed of settled proppant and wherein if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted to avoid the tip-screen out.
However, Shiozawa teaches taking into account equilibrium of the bed of proppant (pg. 5 ¶3 “The “equilibrium” proppant bed height hequil is determined by the proppant concentration and the rate of fluid flow.” And “If the actual bed height is less than the equilibrium height, deposition will occur. If it is greater than the equilibrium bed height, erosion will occur.”), a flow of fluid above the bed of settled proppant and through the bed of settled proppant (pg. 4 Flow Equations “qf,flux and qfb, flux are fluid mass flux in the slurry and bed region (mass flow per cross-sectional area)”; and
 if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of the proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted to avoid the tip-screen out (abstract “A modeling framework is developed to describe proppant transport (including gravitational settling and tip-screen out) in a hydraulic fracturing simulator … The simulation methods are compared using a variety of values for proppant size, fluid viscosity, and proppant density. An optimized proppant schedule is tested in order to improve horizontal proppant placement and prevent excessive tip screen-out.” And pg. 11 paragraph 4 “Shiozawa and McClure (2015) perform simulations with a planar, vertical hydraulic fracture with bi-wing geometry and do sensitivity analysis by changing fluid, proppant, and formation properties. We perform simulations with the same settings” And pg. 15 para 1 “200 micron proppant Figure 13 and Figure 14 show results from simulations with 200 micron proppant, smaller than used in the other simulations. In this case, a screen-out zone does not develop and the proppant is able to flow all the way to the tip of the fracture.” And pg. 18 para 1 “In the simulations shown in Section 3.1, the proppant injection schedule is not optimal. Because the volumetric flow rate of proppant exceeds the volumetric fraction of proppant at dilute concentrations (Section 2.2), proppant flows ahead into a screen-out region and does not have efficient horizontal placement efficiency. In this section, a more optimized schedule is used.” And para 2 “Table 4 shows the full schedule, including injection, shut-in, and production. The proppant concentration in the injection fluid is varied over time (Figure 17).” And pg. 19 para 3 “Comparison with Figure 8 and Figure 13 shows that horizontal proppant placement is improved with the optimized injection schedule, which prevents screen-out and excessive proppant accumulation at the tip.” And pg. 21 para 8 “The simulations indicate that it is important to use an optimized proppant injection schedule during fracturing to achieve good horizontal proppant placement.”).
Madasu and Shiozawa are analogous art because they are from the same field of endeavor of modeling proppant transport.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proppant modeling method disclosed by Madasu with the mass flow rate in the flow equations and adjusting the proppant concentration, proppant size, fluid viscosity or combination to avoid tip screen-out disclosed by Shiozawa.
 One of ordinary skill in the art would have been motivated to make this modification in order to improve horizontal proppant placement and prevent excessive tip screen-out (Shiozawa abstract).

Regarding claim 12, the references teach the well system of claim 10. Madasu further teaches wherein the flow path comprises a fracture network formed in the subterranean formation and executing the program code further causes the computer system to simulate the behavior of the bed of settled proppant in the proppant-fluid mixture flowing in the fracture network (see rejection claim 3).

Regarding claim 13, the references teach the well system of claim 10. Madasu further teaches wherein the flow path includes at least a portion of the wellbore and executing the program code further causes the computer system to simulate the behavior of the bed of settled proppant in the proppant-fluid mixture flowing in the portion of the wellbore (see rejection claim 4).

Regarding claim 14, the references teach the well system of claim 10. Madasu further teaches wherein executing the program code further causes the computer system to: provide the multiphase fluid flow model with one or more fluid flow variables including at least one of a mass flow rate of the proppant-fluid mixture, a pressure of the proppant-fluid mixture, a volume fraction of proppant in the proppant-fluid mixture, a cross-sectional area of the bed of settled proppant, a fluid mass flow rate through the bed of settled proppant, and a cross-sectional area of the flow path; and simulate the behavior of the bed of settled proppant using the one or more fluid flow variables (see rejection claim 6). 

Regarding claim 16, the references teach the well system of claim 10. Madasu further teaches wherein executing the program code further causes the computer system to generate the multiphase fluid flow model that is based on at least one of a mass conservation of the proppant in the settled bed of proppant, a mass conservation of the proppant-fluid mixture, a momentum conservation in the proppant-fluid mixture, a mass conservation of the proppant in the proppant-fluid mixture, and a momentum conservation in the settled bed of proppant (see rejection claim 8).

Regarding claim 17, the references teach the well system of claim 10. Madasu further teaches wherein executing the program code further causes the computer system to use the simulation result to design a wellbore treatment plan, perform the hydraulic fracturing operation based on the wellbore treatment plan, and modify the wellbore treatment plan based on the simulation result (see rejection claim 9).

Regarding claim 18, the references teach a computer program product tangibly embodied in a non-transitory computer readable storage medium and comprising a computer readable program code that, when executed by a computer system, causes the computer system to: actuate a stimulation system for performing a wellbore operation; then generate a multiphase fluid flow model defining at least two layers comprising a first layer including a proppant-fluid mixture and a second layer including a bed of settled proppant formed when proppant settles from the proppant-fluid mixture; wherein generating the multiphase fluid flow model comprises generating a multiphase fluid flow model that takes into account a momentum transfer between proppant and fluid in the proppant-fluid mixture during settling of the proppant to form the bed of settled proppant and resuspension of the proppant from the settled bed of proppant and velocities and equilibrium of the bed of proppant; then simulate a combination a formation and evolution of the bed of settled proppant in the flow path, a multiphase flow of fluid above the bed of settled proppant and through the bed of settled proppant a transport of proppant in the proppant-fluid mixture, a transport of the proppant from the bed of settled proppant to the proppant-fluid mixture, and a transport of the proppant from the proppant-fluid mixture to the bed of settled proppant to obtain a simulation result for a fluid-proppant combination; wherein if the simulation result indicates a tip-screen out at a certain proppant concentration and fluid viscosity, at least one of a proppant concentration, proppant size, fluid viscosity, or a combination thereof are adjusted during or prior to the wellbore operation to avoid the tip-screen out (see rejection claim 10).

Regarding claim 20, the references teach the computer program product of claim 18. Madasu further teaches wherein executing the program code further causes the computer system to use the simulation result to design a wellbore treatment plan, perform the wellbore operation based on the wellbore treatment plan, and modify the wellbore treatment plan based on the simulation result (see rejection claim 9).

Regarding claim 21, the references teach the computer program product of claim 18, wherein the flow path comprises a fracture network formed in the subterranean formation and executing the program code further causes the computer system to simulate the behavior of the bed of settled proppant in the proppant fluid mixture flowing in the fracture network (see rejection claim 3).

Regarding claim 22, the references teach the computer program product of claim 18, wherein the flow path includes at least a portion of the wellbore and executing the program code further causes the computer system to simulate the behavior of the bed of settled proppant in the proppant-fluid mixture flowing in the portion of the wellbore (see rejection claim 4).

Regarding claim 23, the references teach the computer program product of claim 18, wherein executing the program code further causes the computer system to: provide the multiphase fluid flow model with one or more fluid flow variables including at least one of a mass flow rate of the proppant-fluid mixture, a pressure of the proppant-fluid mixture, a volume fraction of proppant in the proppant-fluid mixture, a cross-sectional area of the bed of settled proppant, a fluid mass flow rate through the bed of settled proppant, and a cross-sectional area of the flow path; and simulate the behavior of the bed of settled proppant using the one or more fluid flow variables (see rejection claims 5 and 6).

Regarding claim 24, the references teach the computer program product of claim 18, wherein executing the program code further causes the computer system to generate the multiphase fluid flow model that is based on at least one of a mass conservation of the proppant in the settled bed of proppant, a mass conservation of the proppant-fluid mixture, a momentum conservation in the proppant-fluid mixture, a mass conservation of the proppant in the proppant-fluid mixture, and a momentum conservation in the settled bed of proppant (see rejection claim 8).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BIJAN MAPAR/Primary Examiner, Art Unit 2147